DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 12 and 34:
Applicant submitted (Remarks, pages 7-9) that the cited art does not disclose or suggest "transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier, and the resource identifier corresponding to the target resource one to one", as cited in the independent claim 1. The examiner respectfully disagrees.
Liu teaches "transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier, and the resource identifier corresponding to the target resource one to one". In [0215], Liu discloses “if a reference signal corresponding to the cell-specific reference signal is a CRS, to be able to distinguish different pieces of CRS configuration information, the UE needs to perform blind detection on a broadcast channel corresponding to the base station in each time unit, to obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS”. Moreover, Liu discloses, in [0195], “obtain the CRS configuration information corresponding to a CRS resource”. Thus, the UE obtains a CRS indication identifier for CRS configuration information, which is corresponding to a CRS resource, through the message in a broadcast channel.
Therefore, for the reasons shown above, the prior art by Wang and Liu clearly teaches all the limitations in independent claims 1, 12 and 34.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a receiver configured to receive the reference signal … the receiver is configured to receive indication information … the processor is configured to determine the target resource … in claim 34; the processor is further configured to: determine a reference identifier … determine the target resource … in claim 35; and the receiver is further configured to: receive the indication information … in claim 43.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 6, 10, 12-13, 17, 21, 34-35, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0063828) in view of Liu et al. (US 2017/0264390).
Regarding Claim 1, Wang teaches a method for transmitting a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure), comprising:
determining, by a network device ([0351] base station), a target resource ([0351] time-frequency resource) configured to transmit a reference signal ([0351] The base station … determines, according to the correspondence, a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS), the target resource being part of transmission resources available for transmission of the reference signal ([0358] configures the idle time-frequency resource to the CRS) and the target resource comprising at least one of a frequency-domain resource, a time-domain resource or a space-domain resource ([0351] a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS; and sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier); and

	However, Wang does not teach wherein the method further comprises: transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier, and the resource identifier corresponding to the target resource one to one.
	In an analogous art, Liu teaches wherein the method further comprises: transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier, and the resource identifier corresponding to the target resource one to one ([0215] if a reference signal corresponding to the cell-specific reference signal is a CRS, to be able to distinguish different pieces of CRS configuration information, the UE needs to perform blind detection on a broadcast channel corresponding to the base station in each time unit, to obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS).


Regarding Claim 2, the combination of Wang and Liu, specifically Wang teaches wherein determining, by the network device, the target resource configured to transmit the reference signal ([0351] The base station … determines, according to the correspondence, a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS) comprises:
determining, by the network device, a reference identifier ([0331] beam identifier), the reference identifier comprising a cell identifier or a beam identifier ([0331] Before sending a CRS, the base station first determines a beam identifier corresponding to a beam that is to be used to send the CRS); and
determining, by the network device, the target resource ([0364] time-frequency resource) configured to transmit the reference signal ([0364] CRS) according to the reference identifier ([0364] beam identifier) and a correspondence between the reference identifier ([0364] beam identifier) and the resource identifier ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location 

Regarding Claim 6, the combination of Wang and Liu, specifically Wang teaches wherein the resource identifier comprises at least one of the following identifiers: a frequency-domain resource identifier configured to indicate the frequency-domain resource, a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource or a combined resource identifier configured to indicate at least two resources among the frequency-domain resource, the time-domain resource and the space-domain resource ([0058] configuring, by the base station to the signal, a time-frequency resource indicated by the time-frequency resource location identifier, so that when the signal is sent by using the beam corresponding to the beam identifier, the user equipment detecting the signal obtains the beam identifier according to the time-frequency resource location identifier of the signal and the correspondence; [0234] determining, by the base station according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to the beam identifier).

Regarding Claim 10, Wang does not teach wherein transmitting, by the network device, the indication information to the terminal device comprises: transmitting, by the 
In an analogous art, Liu teaches wherein transmitting, by the network device, the indication information to the terminal device comprises: transmitting, by the network device, the indication information carried in high-layer signaling, physical-layer signaling or a Media Access Control (MAC)-layer notification to the terminal device ([0215] obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS. The broadcast channel includes a PBCH channel (i.e., high-layer signaling)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Wang’s method so that it can reduce reference signals used for measurement and overheads of corresponding measurement and feedback (Liu [0008]). Moreover, signaling overhead can also be reduced for any further CRS configurations to the UE.

Regarding Claim 12, Wang teaches a method for receiving a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure), comprising:
determining, by a terminal device ([0354] user equipment), a target resource configured to transmit the reference signal ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency 
receiving, by the terminal device, the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS);
wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: determining, by the terminal device, the target resource corresponding to the resource identifier one to one according to the identifier indication information ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to abeam identifier; and configures, to a CRS, a time-frequency resource indicated by the time-frequency resource location identifier corresponding to the beam identifier).

	In an analogous art, Liu teaches receiving, by the terminal device, indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier ([0215] if a reference signal corresponding to the cell-specific reference signal is a CRS, to be able to distinguish different pieces of CRS configuration information, the UE needs to perform blind detection on a broadcast channel corresponding to the base station in each time unit, to obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Wang’s method so that it can reduce reference signals used for measurement and overheads of corresponding measurement and feedback (Liu [0008]). Moreover, signaling overhead can also be reduced for any further CRS configurations to the UE.

Regarding Claim 13, the combination of Wang and Liu, specifically Wang teaches wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: determining, by the terminal device, a reference identifier, the reference identifier comprising a cell identifier or a beam identifier ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, … the beam 
determining, by the terminal device, the target resource configured to transmit the reference signal according to the reference identifier and a correspondence between the reference identifier and the resource identifier ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency resource location identifier of the CRS).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Regarding Claim 34, Wang teaches a terminal device, comprising: a memory configured to store instructions executable by a processor; a processor configured to execute the instructions ([0534] the user equipment includes a receiver 1201, a transmitter 1202, a memory 1203, and a processor 1204) to determine a target resource configured to transmit a reference signal ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency resource location identifier of the CRS; [0360] For different CRSs, 
a receiver ([0534] the user equipment includes a receiver 1201) configured to receive the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS);
wherein, in determining the target resource configured to transmit the reference signal, the processor is configured to determine the target resource corresponding to the resource identifier one to one according to the identifier indication information ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to abeam identifier; and configures, to a CRS, a time-frequency resource indicated by the time-frequency resource location identifier corresponding to the beam identifier).

In an analogous art, Liu teaches the receiver is configured to receive indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier ([0215] if a reference signal corresponding to the cell-specific reference signal is a CRS, to be able to distinguish different pieces of CRS configuration information, the UE needs to perform blind detection on a broadcast channel corresponding to the base station in each time unit, to obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Wang’s method so that it can reduce reference signals used for measurement and overheads of corresponding measurement and feedback (Liu [0008]). Moreover, signaling overhead can also be reduced for any further CRS configurations to the UE.

Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 2017/0332268) teaches multi-carrier measurement configuration method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413